Citation Nr: 1414984	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an earlier effective date for the grant of individual unemployability benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 decision by the Boston, Massachusetts, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds the issue of entitlement to an earlier effective date for the grant of individual unemployability benefits must be remanded for further evidentiary development.  

The Veteran's representative contends there are outstanding VA treatment records not associated with the file from the Bedford VAMC.  See January 30, 2014 appellant's brief, p.4.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2013).  It is also the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO must obtain all relevant VA treatment records with the file, including those identified by the Veteran's representative.  

The record demonstrates that the Veteran was awarded disability benefits from Social Security Administration (SSA) with the onset date indicated as of October 2006.  See February 2007 SSA letter.  Pertinently, this favorable SSA determination was based in part on symptoms of the Veteran's service connected posttraumatic stress disorder.  Unfortunately, the evidence of record does not contain the Veteran's complete SSA records, and there is no indication that the medical records reviewed by the SSA are cumulative or duplicative of those already of record.  Because such records may contain pertinent information relating to the Veteran's TDIU claim, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  On Remand, the SSA records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must obtain any pertinent outstanding VA treatment records including those from the Bedford VAMC beyond February 2004.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  

2.  The RO or AMC must also request relevant SSA records and associate them with the claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If the benefit sought remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


